1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6    DANIEL GEORGE GRAVELLE,                               Case No. 3:19-cv-00141-MMD-CLB

7                                      Plaintiff,         ORDER ACCEPTING AND ADOPTING
            v.                                             REPORT AND RECOMMENDATION
8                                                             OF MAGISTRATE JUDGE
     BRIAN GREEN, et al.,                                        CARLA BALDWIN
9
                                  Defendants.
10

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge Carla Baldwin (ECF No. 4) (“R&R” or “Recommendation) relating to Plaintiff’s

13   application to proceed in forma pauperis (“IFP Application”) (ECF No. 1) and pro se

14   Complaint (ECF No. 1-1). Judge Baldwin recommends granting the IFP Application and

15   dismissing Plaintiff’s claim without prejudice and without leave to amend. Plaintiff filed an

16   objection (“Objection”). (ECF No. 5.) The Court agrees with Judge Baldwin and will

17   overrule Plaintiff’s Objection.

18          This Court “may accept, reject, or modify, in whole or in part, the findings or

19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20   timely objects to a magistrate judge’s report and recommendation, the Court is required

21   to “make a de novo determination of those portions of the [report and recommendation]

22   to which objection is made.” 28 U.S.C. § 636(b)(1).

23          Plaintiff asserts a claim under 42 U.S.C. § 1983 against Defendants Brian Green

24   and Elko County. Plaintiff alleges single claim for ineffective assistance of counsel based

25   on Green’s failure to file a direct appeal in Plaintiff’s criminal case. (ECF No. 1-1 at 3-4.)

26          Judge Baldwin found that Plaintiff’s claim is barred under Heck v. Humphrey, 512

27   U.S. 477 (1944), and that Plaintiff further cannot state a § 1983 claim against Green

28
1    who, as a public defender, is not a state actor.1 (ECF No. 4 at 5-6.) The Court agrees

2    that Plaintiff’s claim is Heck barred. In Heck v. Humphrey, the Supreme Court held that

3    “in order to recover damages for allegedly unconstitutional conviction or imprisonment,

4    or for other harm caused by actions whose unlawfulness would render a conviction or

5    sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been

6    reversed on direct appeal, expunged by executive order, declared invalid by a state

7    tribunal authorized to make such determination, or called into question by a federal

8    court’s issuance of a writ of habeas corpus[.]” 512 U.S. at 486-87 (footnote omitted).

9    Here, Plaintiff’s claim challenges the validity of his conviction by asserting that his

10   criminal defense counsel failed to pursue a direct appeal. Plaintiff’s Objection reiterates

11   that he is trying to challenge his conviction.2 (ECF No. 5 at 1.)

12          It   is   therefore   ordered,   adjudged     and   decreed     that   the   Report   and

13   Recommendation of Magistrate Judge Carla Baldwin (ECF No. 4) is accepted and

14   adopted in its entirety.

15          It is further ordered that Plaintiff’s application to proceed in form pauperis (ECF

16   No. 1) is granted; Plaintiff will not be required to pay an initial fee.

17          It is further ordered that the Clerk of Court file the Complaint (ECF No. 1-1).

18          It is further ordered that the Complaint is dismissed without prejudice and without

19   leave to amend.

20
            1Plaintiff’sObjection asserts that Green was not a public defender but was hired
21   “by the State of Nevada in the County of Elko to represent” Plaintiff. (ECF No. 5 at 1-2.)
     However, the point made in the R&R is that Green was Plaintiff’s attorney in his criminal
22   case and was not “acting under color of law” for purposes of § 1983. See West v. Atkins,
     487 U.S. 42, 48-49 (1988) (a plaintiff asserting a claim under § 1983 “must allege the
23   violation of a right secured by the Constitution and the laws of the United States, and
     must show that the alleged deprivation was committed by a person acting under color of
24   law.”).
25          2Plaintiff
                     expresses frustration that he has not been able to pursue his petition for
     habeas corpus in the state court. (ECF No. 5 at 2.) However, even if Plaintiff has been
26   unfairly denied state habeas corpus relief, he cannot pursue a claim for constitutional
     violations under § 1983 when his conviction has not been invalidated.
27                                               2
28
1    The Clerk of Court is directed to enter judgment accordingly and close this case.

2    DATED THIS 7th day of January 2020.

3

4

5                                      MIRANDA M. DU
                                       CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27                                        3
28
